Title: To Thomas Jefferson from John Barnes, 21 September 1801
From: Barnes, John
To: Jefferson, Thomas


Sir
Geo: Town 21st Sept. 1801
By the time this reaches you, 24th–25th I flatter myself, your Chariot, is nearly at Havre de Grace, on its way to Washington—As, on receipt of your favr. 12th recd the 15th. I instantly set ab: the means of procuring, an Able & steady pair of horses.—which we effected late on the 16th. shod & prepared on Thursday and on Friday morning early. Mr Dougherty set off from your stables with letter—and instructions to Mr Hanse—who I had previously noticed by Wednesys: Evening Mail, to be in readiness against Mr Doughertys expected Arrival Sunday Evening 20th. Urging him to leave Philada. if possible Monday so as to reach Darby. all which I persuade myself have or will be nearly Accomplished—And whereas you had—judged it expedient to reimburse me $1000, (which I could have made a reel of without, troubling your friends at Richmond—via Messrs. G & J) from whom I recd by Thursdays mail, viz: Brown, Rivers, & Co. draft at ten days After sight on Walker & Kennedy: I thought it best to forward it ⅌ that Evening Mail, to Mr Hanse, on a/c—I had already remitted Roberts & Jones—as well discharged Mr Carpenters Balla. $100; so that, of your late lists either here, or at Philada. there remains only, Sheaffs $553.80. unadjusted—and that, shall be closed by the middle of Octr:—In the course of our inquiries After a pair suitable horses & driver—they would not engage under $60. beside paying ferriages—Such is the busy season for horses—that by engaging their Horses Only and the time Allowed, being barely sufft: for the return of Mr Dougherty before your expected Arrival—I thought my self fortunate in closing—with this pair of Approved Horses at $30. to be allowed Eleven days in Case of unforeseen Accident or delay or Bad Weather &c. and withal, prefering Mr. Doughertys Care—in point of preserving every thing Appertaining thereto—with strict charge, not to suffer any one to Enter the Carriage—that these several expectations may be realized and your safe Arrival is the Ardent wish,
of, Sir, your most Respectfull Obedt & very huml Servt:
John Barnes
PS. in a late letter received from Dr. Edwards—who I am sorry to inform—is much indisposed—He had paid a visit to German town—but could not see Mr Stewart—from his engagemts—but intended writing him a line—on the subject of my letter—in order to prepare him against my expected Arrival—
